DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims are replete with terms which lack written description. The claims should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Examples of some limitations lacking written description are listed below.
Claims 3 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The claims recite an embodiment that is not described as being integrated with the embodiment of Claim 1. The specification is silent as to a third route being determined – after a first and second route are determined using the objective cost function – using a predicted fuel level amount.
Claims 4 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The claims recite the term “critical vehicle fuel level”. The specification is silent as to how a critical vehicle fuel level is determined; therefore, it is not clear to one of ordinary skill in the art how 
Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 4 and 13 and for failing to cure the deficiencies listed above.
Claims 3-8 and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	In the event that the claims are read as being drawn to a hybrid vehicle, the specification does not provide enough description to clearly state how Applicant envisioned the system to be performed accounting for both the combustion engine and the electric battery.
Claims 6 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The specification is silent as to how the vehicle is confined to a geographical region or what that entails. The specification does not sufficiently describe how Applicant envisions the claimed function to be actualized; therefore, it is not clear to one of ordinary skill in the art how Applicant envisioned the invention and, therefore, possession of the invention has not been clearly established.
Claim(s) 7, 8, 16, and 17 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 6 and 15 and for failing to cure the deficiencies listed above.
Claims 8 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The specification is silent as to the objective cost function suing an average fuel price to assign values to two driving routes. 

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 1, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The limitations drawn to requesting passenger permission to recharge during the trip render the claims indefinite. The limitation may be read as either performing the requesting permission to recharge during a trip independent of the trip (e.g. before taking the trip) or the performing the requesting occurring during the trip (e.g. in the middle of the trip). The term “during” is not clear and may be read in the two aforementioned ways and therefore renders the claim indefinite. The limitation is read as requesting passenger permission – independent of when requesting occurs relative to the trip – to recharge a vehicle.	The final limitation recites “generating driving directions corresponding to the first driving route based on a lowest value assigned using the objective cost function”. The limitation renders the claim indefinite. It is unclear which value is lowest (first or second) or if the limitation requires only the first value to be lowest and therefore always generates directions for the first route. Moreover, the claim 
Claim(s) 2-9, 11-18, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 1, 10, and 19, respectively, and for failing to cure the deficiencies listed above.	
Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims are rejected in view of the 112(a) rejection. The claims are interpreted as a separate step, not dependent or integrated with the steps of their respective independent claims.
Claims 3-8 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “fuel price” despite the independent claims reciting “recharging stations”. The common understanding of fuel is for gasoline or hydrogen and charging is for electric vehicles. It is unclear if the claims are drawn to another vehicle than that of the independent claims. Consistent usage of terminology referring to the power source should be used. The recite “fuel” is interpreted to be related to electric charge.
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The “wherein” clause does not modify anything and appears to be an independent limitation. 
Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:


(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 and 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process and/or a mathematical concept without significantly more. The claim recite:	(a) requesting, by a processor, passenger permission to recharge during a trip; 	(b) receiving, for a geographical zone, a first location associated with a first recharging station and a second location associated with a second recharging station; 	(c) generating a first driving route from a pick-up location with a stop at the first recharging station, and a second driving route from the pick-up location with a stop at the second recharging 

Claim(s) 2-9, 11-18, and 20 is/are rejected under 35 U.S.C. 101 as being dependent on rejected claim(s) 1, 10, and 19, respectively, and for failing to cure the deficiencies listed above.	
Claims 2, 10, and 19 are further directed to the driving directions and stopping at a charging station after the destination is reached. The claim merely further narrows a mental concept of determining driving directions and may be performed in a human mind. No additional elements are recited.
Claims 3, 5, 12, and 14 recite the steps of generating a third route (already established as a mental process above, predicting a fuel level available at the end of the third route (a mental process in that a human mind may predict that 25% fuel will be left over based on past experience) and determining that the predicted fuel level is less than a threshold level (a mental process and a mathematical concept). No additional elements are recited.
Claims 4 and 13 recite steps drawn to receiving different types of data and determining a fuel level value (critical vehicle fuel level) therefrom. A human mind may determine that traffic is prevalent on, e.g. I-95, and would therefore use more fuel and that a quarter tank would not suffice for that level of traffic. No additional elements are recited.
Claims 6-8 and 15-17 are directed towards determining a fuel price in a geographical zone (mental activity from memory or with the aid of pen and paper or a mathematical concept), and a geographical region which an autonomous vehicle is confined to (this is merely describing the region, which is not an active element in the claim – a human mind may determine a region in which an autonomous vehicle may travel). Claims 7 and 16 merely further specify aspects of the zone/region (mental process). Claims 8 and 17 recite that the objective cost function uses an average fuel price in determining values for the first and second routes (a mental process or a mathematical concept). No additional elements are recited.
Claims 9 and 18 recite receiving prices associated with the two stations and using the objective cost function to assign values to the routes using the prices (a human mind may determine a price associated with a station and assign a value to a route therefrom). No additional elements are recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 10, 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2018/0238698 A1) in view of Konrardy et al. (US 2021/0039513 A1).
As per Claim 1, Pedersen discloses a computer-implemented method comprising: 	receiving, for a geographical zone, a first location associated with a first recharging station and a second location associated with a second recharging station ([0054, 0096]); ([0054, 0118]); 	assigning a first value to the first driving route and a second value to the second driving route by way of an objective cost function ([0118-0119; Fig. 7); and 	generating driving directions corresponding to the first driving route based on a lowest value assigned using the objective cost function ([0118-0119]).	Pedersen does not disclose requesting, by a processor, passenger permission to recharge during a trip.	However, Konrardy et al. teaches the aforementioned limitation ([0185]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to provide the aforementioned limitations taught by Konrardy et al. with the motivation of ensuring that the users time constraints are accounted for.
As per Claim 3, Pedersen discloses the computer-implemented method according to claim 1, further comprising: 	generating a third driving route between the pick-up location and a destination (Fig. 3).

	Pedersen does not disclose:	predicting a fuel level available at an end of the third driving route; and 	determining that the predicted fuel level is less than or equal to a threshold value.	However, Konrardy et al. teaches the aforementioned limitation ([0183]).Konrardy et al. with Pedersen was provided in the rejection of Claim
As per Claim 4, Pedersen discloses the computer-implemented method according to claim 1, further comprising: 	receiving, for a geographical zone, at least one of traffic data, weather data, and hazard data; and 	determining a critical vehicle fuel level based on the traffic data, the weather data, or the hazard data ([0069, 0115, 0116]).

As per Claim 5, Pedersen discloses the computer-implemented method of claim 4, further comprising: 	generating a third driving route between the pick-up location and a destination (Fig. 3).	 	Pedersen does not disclose:	predicting a fuel level available at an end of the third driving route; and 	determining that the predicted fuel level is less than or equal to a threshold value.	However, Konrardy et al. teaches the aforementioned limitation ([0183]).	The motivation to combine Konrardy et al. with Pedersen was provided in the rejection of Claim 1.
Regarding Claim(s) 10, 12, 13, 14, and 19: all limitations as recited have been analyzed with respect to Claim(s) 1, 3, 4, and 5, respectively. Claim(s) 10, 12, 13, and 14 pertain(s) to an apparatus corresponding to the method of Claim(s) 1, 3, 4, and 5. Claim(s) 19 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 1.  10, 13, 14, and 19 do/does not teach or define any new limitations beyond Claim(s) 1, 3, 4, and 5, therefore is/are rejected under the same rationale.

	
Claims 2, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2018/0238698 A1) in view of Konrardy et al. (US 2021/0039513 A1) further in view of Machino (US 2015/0073636 A1).
As per Claim 2, Pedersen does not disclose the computer-implemented method according to claim 1, wherein the driving directions direct a vehicle to drive from the pick-up location to a destination, followed by directing the vehicle to drive from the destination to the first recharging station.	However, Machino teaches the aforementioned limitation ([0133]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to Pedersen provide the aforementioned limitations taught by Machino with the motivation of preventing a incapability of travelling after reaching the destination ([0029]).
Regarding Claim(s) 11 and 20: all limitations as recited have been analyzed with respect to Claim(s) 2, respectively. Claim(s) 11 pertain(s) to an apparatus corresponding to the method of Claim(s) 2. Claim(s) 20 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 2. Claim(s) 11 and 20 do/does not teach or define any new limitations beyond Claim(s) 2, therefore is/are rejected under the same rationale.
Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2018/0238698 A1) in view of Konrardy et al. (US 2021/0039513 A1) further in view of Maten et al. (US 2009/0112393) and further in view of Yunoki et al. (US 2018/0252539 A1).
As per Claim 6, Pedersen does not disclose the computer-implemented method according to claim 1, further comprising: 	determining an average fuel price in a geographical zone, wherein an autonomous vehicle is confined to a geographical region.	However, Maten et al. teaches determining an average fuel price in a geographical zone ([0059])	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to provide the aforementioned limitations taught by Maten et al.  with the motivation of improving the calculation of total cost to the user.	However, Yunoki et al. teaches wherein an autonomous vehicle is confined to a geographical region ([0003, 0124]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pedersen to provide the aforementioned limitations taught by Yunoki et al. with the motivation of prevent the vehicle from performing prohibited maneuvers ([0003])

As per Claim 7, Pedersen does not disclose the computer-implemented method according to claim 6, wherein the geographical zone is a subset of the geographical region.	It would have been an obvious matter of design choice to have the area within which a vehicle may travel autonomously be smaller than an arbitrary zone for determining average fuel prices, since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears 

As per Claim 8, Pedersen does not disclose the computer-implemented method according to claim 6, wherein the objective cost function utilizes the average fuel price to assign the first value to the first driving route and the second value to the second driving route.	However, Maten et al. teaches the aforementioned limitation ([0059]).	The motivation to combine Maten et al. with Pedersen was provided in the rejection of Claim 6.
Regarding Claim(s) 15-17: all limitations as recited have been analyzed with respect to Claim(s) 6-8, respectively. Claim(s) 15-17 pertain(s) to an apparatus corresponding to the method of Claim(s) 6-8. Claim(s) 15-17 do/does not teach or define any new limitations beyond Claim(s) 6-8, therefore is/are rejected under the same rationale.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedersen (US 2018/0238698 A1) in view of Konrardy et al. (US 2021/0039513 A1) further in view of Conway (US 2011/0288765 A1).
As per Claim 9, Pedersen does not disclose the computer-implemented method according to claim 1, further comprising: 	receiving a first price associated with the first recharging station and a second price associated with the second recharging station, wherein the objective cost function utilizes the first price to assign the first value and the second price to assign the second value.	However, Conway teaches the aforementioned limitation ([0050-0052]).Pedersen to provide the aforementioned limitations taught by Conway with the motivation of saving the user money.
Regarding Claim(s) 18: all limitations as recited have been analyzed with respect to Claim(s) 9, respectively. Claim(s) 8 pertain(s) to an apparatus corresponding to the method of Claim(s) 9. Claim(s) 18 do/does not teach or define any new limitations beyond Claim(s) 9, therefore is/are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892. The prior art is all related to determining routes based on charging/fueling criteria of a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619